DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to Non-Final Office Action
Applicants response dated 19 May 2021 to the Non-Final Office Action dated 19 February 2021 is acknowledged.  
Amended claims, dated 19 May 2021 have been entered into the record.

Information Disclosure Statement
The IDS dated 19 May 2021 has been received, entered and considered, a copy is included herein.

Examiner’s Response to Amended Claims
All of the outstanding objections and rejections set forth in the previous office action are clearly overcome in view of the present amendment for the reasons stated in Applicant’s response.
Status of the Claims
Claims 1-17 and 22-25 are allowed. 
Claims 18-21 were cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previously presented claims were either objected to or were rejected on non-prior art grounds only.  The present amendment overcomes all of the issues raised.
The claimed invention is directed to novel compounds of formula (I), stereoisomers and salts thereof, compositions comprising the compounds and methods of use thereof.  
The previous office action at pages 6-9 described what is considered to be the closest prior art and the non-obvious differences therefrom.  The present claims are allowable over the prior art for at least these same reasons.  
Compounds according to the claims are demonstrated to be CSF-1R small-molecule inhibitors and to have activity as inhibitors of cancer cell growth, see the specification at pages 63-69.  The state of the art in this technical field is relatively well developed, see for example the references Hume (Blood 119, 2012, 1810–1820) and Peyraud (Curr Oncol Rep 19, 2017, 70), both of record.  These functional activities are consistent with the claimed methods of use and the state of the art such that the methods can be carried out without the need for an excessive or burdensome amount of experimentation.
The application is allowable for at least these reasons.

Conclusion
	Claims 1-17 and 22-25 (renumbered claims 1-21) are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625